DETAILED ACTION
1.            Receipt is acknowledged of Applicant’s remarks filed 2/17/2022. Applicants election without traverse of Group I claims 91-109 is acknowledged. Claim 110 has been withdrawn as directed to a non-elected group. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statements (IDS) submitted 1/15/2021 and 12/9/2021 are acknowledged. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 and 103 recite high polarity compounds and medium polarity compounds and the terms high and medium render the claim indefinite because they are subjective terms and absent an clear definition in the specification what these compounds are,  it is not clear what compounds would meet “high” and what compounds would meet “medium” as these are subjective terms. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 91, 100 and 101 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gow et al. (US 2008/0193573). 
Gow et al. disclose compositions that contain curcuma species extract containing curcumin, tetra curcumin and desmethoxycurcumin. Example 9 and paragraph 0260-0261 disclose orally administering for treatment of cancers. These fractions contain curcuma, desmethoxycurcumin, tumerin fractions, and polysaccharide fractions (para 0260). The active step of the instant method involves administering the fractions. The recitation of T-cell infiltration would necessarily happen after administration of an identical composition in an identical manner. Excipients are included such as lactose (e.g., diluent/binder). The curcuma species essential oil has alpha turmerone and ar-turmerone (para 0152). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 91 and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. (US 2008/0193573).
Gow et al. has been discussed supra. With regards to the ratio as recited in claims 95 and 96, Gow et al. disclose that the ratio of the fraction of the high polarity compounds, medium polarity compounds and non-polar compounds can be from 1:1:1 by weight and 3:6:1 by weight  (para 0158). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to optimize the ratios as in Gow. One of ordinary skill in the art would be motivated to optimize the amount of the high polarity, medium polarity and non-polar compounds in any of the  desired ratio for the desired treatment such as caner as disclosed by Gow. 
CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Examiner, Art Unit 1615